Case 2:19-cv-10674-TJH-SP Document 44 Filed 12/02/20 Page1of2 Page ID #:1378

 

 

 

1
2
3
4
5
6
7
8 Gnited States District Court
8 Central District of California
10 Western Dibision
11
12|| STRIKE 3 HOLDINGS, LLC, CV 19-10674 TJH (SPx)
13 Plaintiff,
14 Vv.
15 | JOHN DOE SUBSCRIBER Orver
16| 7584-81123, (33]
17 Defendants.
‘8! AND RELATED COUNTERCLAIM.
19
20 The Court has considered the motion to dismiss the counterclaim filed by
21 || Plaintiff and Counterdefendant Strike 3 Holdings, LLC [“Strike 3"], and the parties’
22 || responses to the Court’s September 9, 2020, order to show cause, together with the
23 || moving and opposing papers.
24 On December 17, 2019, Strike 3 filed this copyright infringement action against
25 || Defendant John Doe subscriber assigned IP address 75.84.181.123 [“John Doe”]. On
26 || May 11, 2020, John Doe filed a counterclaim against Strike 3, seeking a declaration
27 || that he did not infringe Strike 3's copyright.
28 On June 1, 2020, Strike 3 moved to dismiss John Doe’s counterclaim,

 

Order -— Page 1 of 2

 
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 2:19-cv-10674-TJH-SP Document 44 Filed 12/02/20 Page 2of2 Page ID #:1379

acknowledging that John Doe was not the infringer of its copyright and arguing that
John Doe, therefore, lacked an injury-in-fact to have standing to assert his counterclaim
for declaratory judgment.

On September 9, 2020, the Court issued an order to show cause as to why this
case should not be dismissed in its entirety.

Based on the responses to the order to show cause, the parties are at a stalemate.
Strike 3 declined to voluntarily dismiss its case with prejudice, while maintaining that
John Doe lacked standing to pursue his counterclaim. John Doe responded that he,
indeed, has standing unless Strike 3 dismisses its case with prejudice. John Doe is
correct - unless Strike 3 voluntarily dismisses its case with prejudice, John Doe has
standing to seek a declaratory judgment that he did not infringe Strike 3's copyright.
Without a dismissal with prejudice, there is nothing to prevent Strike 3 from pursuing

another case against John Doe.
Accordingly,

Ut is Orvered that the September 9, 2020, order to show cause be, and hereby
is Vacated.

Ut is further Ordseres that Strike 3's motion to dismiss the counterclaim be,
and hereby is, Denied.

Date: December 2, 2020

ery J. Hatter,
Senior United States District Judge

 

Order -— Page 2 of 2

 
